The petition in error filed by The Cleveland and Eastern Transit Co. alleges that it operates, a motor transportation bus line under a certificate’ .of public convenience and necessity over’ certain routes in and near Cleveland Heights and that the commission permitted The Cresterland Bus Co. by its order tó invade the certificated operation pf the' Cleveland .and Eastern Transit Co. without giving it 60. days notice to provide such service as the commission might have found necessary in a1 proper proceeding for such service.'
■The Transit Co. seeks the reversal of the order of the Commission on the following grounds: , ’ '
1.' That the application of said Bus Co. did not ■ show that plaintiff in error was operating as a motor transportation company in said seven mile strip;
2. That the Commission failed to give plaintiff, in error ten days notice of' the hearing on said application as provided by 614-91, GC. as amended;
3. That the application of said Bus Co. was not a complaint against the service of the plaintiff in error;
4. That the question of the’ adequacy of the service of plaintiff in error was not in issue before said Commission on said hearing;
5. ' That said finding, order and decision are against the weight of the evidence;
6. That the Commission erred in admitting evidence as to the adequacy' of the service of the plaintiff in error, and also erred in giving consideration to such evidence;
7. That the Commission acted unlawfully and unreasonably in refusing to permit plaintiff in error to introduce evidence in its behalf, and in denying it its constitutional right to be heard as to its operation and service;
8. That said order of November’17th, 1925, is inconsistent with itself, in that in one portion said Commission finds that said municipalities are contiguous and finding that as to such it has no jurisdiction, the municipalities consenting thereto; while in another portion of the same order, said Commission proceeds to exercise jurisdiction, authorizing the same by permitting the Bus Co. to add equipment and established schedules, and thereby giving the State the right to all taxes paid, while as to contiguous municipality operation, which the Commission finds to be the fact, there is no law or power to collect public utility taxes; and therefore plaintiff in error avers, that said order, finding and decision is unlawful and unreasonable;
9. That the Commission erred in failing to give plaintiff in error at least sixty days to provide such additional service as might have been found necessary after proper complaint as provided by 614-87 GC.